Title: To Thomas Jefferson from Albert Gallatin, 12 November 1806
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Dear Sir
                     
                            Nover. 12th 1806
                        
                        I stated in a memorandum sent during last year that a continuation of the mediterranean fund for three years
                            including the current year without repealing the salt tax would enable us to pay the sum contemplated for Florida, without
                            affecting the operations relative to the debt; and that at the end of that period vizt. 1 Jany. 1809, (at which time the 8
                            p %, foreign debt, and all other species of redeemable debt shall have been paid off) we might do without either the salt
                            or mediteranean. The question as you now propose it would be to give up the salt duty immediately Keeping the mediteranean
                            for 2 years longer. That will make a difference against the revenue of less than one million for the two years. I think
                            that the revenue of this year has exceeded or will exceed the estimates by a sum nearly equal. Of that I will be more
                            certain within a fortnight but not sooner. If it shall prove so there will be no objection to the proposal but the
                            unsettled state of affairs with Spain. For if the message recommends an increase of the military establishment, of gun
                            boats for the defence of New Orleans, or of any temporary expences for mounted militia &c., this must be taken into
                            consideration in order to avoid the danger of inconsistency and the greater one of weakening ourselves if we think there
                            is any apprehension of war.
                        I would wish to know what is the amount of expenses contempd. for all objects in addition to the usual
                            establishments; by comparing it with our accounts of revenue, I will be able to prepare a correct statement agreeable for
                            your consideration.
                        Respectfully Your obedt. Sevt.
                        
                            Albert Gallatin
                     
                        
                    